DETAILED ACTION

This office action is in response to the RCE and amendment filed on 6/2/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Claims 1-3, 6-8, 11-12, 16-17, and 20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
With respect to claim 16, “assign the host from…” in line 25 should read, “assign the host data from…”
Claims 17-20 are objected to because they depend on a base claim that is currently objected to and fail to cure the deficiencies of the base claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0034154) and Guda et al. (US 2021/0255949).
With respect to claim 1, Lee teaches of a non-volatile storage apparatus, comprising: a plurality of planes, each of the planes having a plurality of non-volatile memory cells arranged into a plurality of blocks and each of the blocks including a plurality of sub-blocks, the planes including a first subset of a plurality of the planes and a second subset of a plurality of the planes, the first subset and second subset being distinct (fig. 7; paragraph 29, 50-52; where the flash memory is made up of four planes, each of which are distinct.  Each plane contains multiple blocks and each block contains multiple pages (claimed sub-blocks);
a plurality of word lines connected the memory cells (fig. 7; paragraph 50-53, 86; where each block is made up of multiple pages, for example 64 pages can make up each block.  As the flash memory includes multiple pages, it inherently includes word lines because a word line is used to access a page and a page is defined as the memory cells that are connected to a particular word line);
one or more control circuits connected to the memory cells and to the word lines, the one or more control circuits configured to: operate the blocks of the first subset of planes; operate the blocks of the second subset of planes (fig. 5, 7; paragraph 43-44, 50-53; where the flash controller accesses different blocks in different planes of the flash memory); 
receive a plurality of  zones of host data from a host having a logical address space divided into zones containing set amount of data, including one or more zones corresponding to a first range of logical addresses and one or more zones corresponding to a second range of logical addresses, the first range of logical addresses being distinct from the second range of logical addresses (fig. 3, 7; paragraph 6, 30-35, 50-53; where the host provides an address and data for a 512 byte block of data (claimed zones) which are buffered in the sector data buffer until a full page amount is received. These pages are then written to the blocks in multiple places.  Those that are written in the blocks in plane 0 correspond to the claimed first range of logical addresses and those written in the blocks in plane 1 correspond to the claimed second range of logical addresses), and 
in response to a zone of host data corresponding to the first range of logical addresses, assign the host data corresponding to a first range of logical addresses to the first subset of planes, but not to the second subset of planes (fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; where the logical sector address from the host is translated by the mapping table into a physical block address, mapping the logical sector from the host to a physical page in a particular block in a particular plane.  When that corresponds to a block in plane 0, it has been assigned to that plane via the translation mapping);
in response to a zone of host data corresponding to the second range of logical addresses, assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes (fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; where the logical sector address from the host is translated by the mapping table into a physical block address, mapping the logical sector from the host to a physical page in a particular block in a particular plane.  When that corresponds to a block in plane 1, it has been assigned to that plane via the translation mapping); and 
concurrently program the host data corresponding to the first range of logical addresses into memory cells of a sub-block of the first subset of planes along a first of the word lines and program the host data corresponding to the second range of logical addresses into memory cells of a sub-block of the second subset of planes along a second of the word lines, the first word line and second word line being distinct (fig. 7; paragraph 9, 50-53; where the 64 pages of block 0, page 0 are written in parallel with the 64 pages of block 1, page 1.  Since each page is made up of the memory cells linked by the word line for that page, and writing to flash pages fundamentally requires a voltage on the respective word line, each write to each page uses a different word line).
Lee fails to explicitly teach of (1) operate the blocks of the first subset of planes as first die-blocks, each first die-block corresponding to a block from each plane of the first subset; operate the blocks of the second subset of planes as second die-blocks, each second die-block corresponding to a block from each plane of the second subset, (2) the amount of data stored in a zone being less than a data size of the first die-blocks and a data size of the second die-block.
However, Guda teaches of one or more control circuits connected to the memory cells and to the word lines, the one or more control circuits configured to: operate the blocks of the first subset of planes as first die-blocks, each first die-block corresponding to a block from each plane of the first subset; operate the blocks of the second subset of planes as second die-blocks, each second die-block corresponding to a block from each plane of the second subset (paragraph 15, 41; where a block set or block stripe is a set of blocks that is arrayed across the planes of different dies such that the blocks are grouped together for data storage).
The combination of Lee and Guda teaches of the amount of data stored in a zone being less than a data size of the first die-blocks and a data size of the second die-block (Lee, fig. 7; paragraph 6, 31, 50-53; Guda, paragraph 15, 41; where the host unit of data is the sector which is 512 bytes and a page contains 4 Kbytes (8 sectors), and a block stores 64 pages.  In the combination, the block stripe (claimed die-block) contains a block of data from multiple planes. Thus, the 512 byes of the sector of the host is smaller than the size of a block stripe);
Lee and Guda are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Guda before the time of the effective filing of the claimed invention to incorporate the block set/block stripes of Guda into the memory of Lee.  Their motivation would have been to more efficiently use the memory.
With respect to claim 11, the combination of Lee and Guda teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited above with respect to claim 1.
With respect to claim 7, Lee teaches of wherein the memory cells are positioned on a memory die, the non-volatile storage apparatus further comprising: a control die, separate from and bonded to the memory die (fig. 4-5; paragraph 40-43; where the controller coupled to the flash memory chips via the flash module bus).
With respect to claim 8, Guda teaches of wherein: the planes are part of a three dimensional NAND architecture, the sub-blocks corresponding to separated vertical regions of each of the planes (paragraph 12, 30-32; where the flash memory is a three-dimensional cross-point NAND).
Lee and Guda are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Guda before the time of the effective filing of the claimed invention to incorporate the 3d cross point NAND of Guda into the memory of Lee.  Their motivation would have been to more efficiently optimize the space taken up by the memory.
With respect to claim 9, Lee teaches of wherein the number of the plurality of planes is four and each of the first and second subsets corresponding to two planes (fig. 7; paragraph 50-53; where planes 0 and 4096 correspond to the first subset and planes 1 and 4097 correspond to the second subset).
With respect to claims 10 and 15, Lee teaches of wherein: the one or more control circuits are further configured to: receive physical addresses to which to concurrently program the host data corresponding to the first range of logical addresses and the host data corresponding to the second range of logical addresses, the physical addresses independently specifying a word line in each of the first and second subsets of planes and independently specifying sub- blocks within each of the planes (fig. 6-7; paragraph 44-53; where physical addresses each identify a 6-bit physical page number identifying the page and subsequently the word line for that page.  This occurs for all the physical addresses that correspond to each of the planes).
Claim(s) 2-6, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Guda, and Song (US 2016/0313931).
With respect to claim 16, the combination of Lee and Guda teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited above with respect to claim 1.
Lee also teaches of storing the zone of host data in a write queue and form the host data from the write queue into at least a portion of a page of write data (paragraph 31, 50; where the sectors of data are buffered until a full page is formed).
The combination of Lee and Guda fails to explicitly teach of a first write queue and a second write queue.
However, Song teaches of store the zone of host data corresponding to a first range of logical addresses in a first write queue; store the zone of host data corresponding to a second range of logical addresses in a second write queue (fig. 12; paragraph 133-134, 144, 146, 148, 154; where the write buffer stores data 6, data 8, data 3, and data 10.  The section of the write buffer storing data 6 corresponds to the first write queue and the section of the write buffer storing data 8 corresponds to the second write queue).
The combination of Lee, Guda and Song teaches of in response to a zone of host data corresponding to the first range of logical addresses, store the zone of host data corresponding to a first range of logical addresses in a first write queue; in response to a zone of host data corresponding to the second range of logical addresses, store the zone of host data corresponding to a second range of logical addresses in a second write queue (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146, 148, 154; in the combination the data is buffered in the write buffer of Song until each plane’s data corresponds to a page of data from Lee);
assign the host from the first write queue to the first subset of planes, but not to the second subset of planes; assign the host data from the second write queue to the second subset of planes, but not the first subset of planes (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146, 148, 154; in the combination Lee’s logical sector address from the host is translated by the mapping table into a physical block address, mapping the logical sector from the host to a physical page in a particular block in a particular plane.  When that corresponds to a block in plane 0, it has been assigned to that plane via the translation mapping, the same for data corresponding to plane 1.  The host data is buffered in the different portions of Song’s write buffer);
form the host data from one or both of the first write queue and the second write queue into at least a portion of a page of write data (Lee, paragraph 31, 50; where the sectors of data are buffered until a full page is formed.  In the combination with Song, this is done with respect to the different portions of Song’s write buffer).
Lee, Guda, and Song are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee, Guda, and Song before the time of the effective filing of the claimed invention to incorporate write buffering of Song into the combination of Lee and Guda.  Their motivation would have been to more efficiently access the memory.
With respect to claims 2 and 12, the combination of Lee, Guda, and Song teaches of one or more buffer memories, including a page buffer configured to store host data to be concurrently programmed into the memory cells of the plurality of planes (Lee, fig. 3, 7; paragraph 6, 30-35, 50-53; where each plane has a page register (claimed page buffer)),
wherein the one or more control circuits are connected to the one or more buffer memories, the one or more control circuits further configured to: in response to a zone of host data corresponding to the first range of logical addresses, store the zone of host data corresponding to the first range of logical addresses in a first write queue in the one or more buffer memories (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146; in the combination Lee’s logical sector address from the host is translated by the mapping table into a physical block address, mapping the logical sector from the host to a physical page in a particular block in a particular plane.  When that corresponds to a block in plane 0, it has been assigned to that plane via the translation mapping, the same for data corresponding to plane 1.  The host data is buffered in the different portions of Song’s write buffer.  That for plane 0 is analogous to the first write queue);
accumulate one or more units of data corresponding to the first range of logical addresses in the first write queue (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146; wherein Lee the data is buffered until a full page is obtained.  In the combination this corresponds to a page of data for each of the planes);
in response to a zone of host data corresponding to the second range of logical addresses, store the zone of host data corresponding to the first range of logical addresses in a second write queue in the one or more buffer memories (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146; in the combination Lee’s logical sector address from the host is translated by the mapping table into a physical block address, mapping the logical sector from the host to a physical page in a particular block in a particular plane.  When that corresponds to a block in plane 0, it has been assigned to that plane via the translation mapping, the same for data corresponding to plane 1.  The host data is buffered in the different portions of Song’s write buffer.  That for plane 1 is analogous to the second write queue);
accumulate one or more zones of host data corresponding to the second range of logical addresses in the second write queue (Lee, fig. 3, 7; paragraph 6, 30-35, 44-47, 50-53; Song, fig. 12; paragraph 133-134, 144, 146; wherein Lee the data is buffered until a full page is obtained.  In the combination this corresponds to a page of data for each of the planes);
form the accumulated host data from one or both of the first write queue and the second write queue into at least a portion of a page of write data (Lee, paragraph 31, 50; where the sectors of data are buffered until a full page is formed.  In the combination with Song, this is done with respect to the different portions of Song’s write buffer); and
store the at least a portion of the page of write data in the page buffer (Lee, paragraph 50; where the data for each plane is shifted to that plane’s page register (claimed page buffer)).
The reasons for obviousness are the same as indicated above with respect to claims 1, and 16.
With respect to claim 3, Song teaches of a memory controller comprising the one or more of the buffer memories for the first write queue and the second write queue (paragraph 133; where the write buffer 1200 is included in the memory of the controller).
The reasons for obviousness are the same as indicated above with respect to claim 16.
With respect to claims 4 and 13, the combination of Lee, Guda, and Song teaches of wherein: the memory controller is configured to: form the host data from one or both of the first write queue and the second write queue into the at least a portion of the page of write data (Lee, paragraph 31, 50; where the sectors of data are buffered until a full page is formed.  In the combination with Song, this is done with respect to the different portions of Song’s write buffer);
assign physical addresses on the plurality of planes to which the at least a portion of the page of write data is to be written (Lee, paragraph 30-37, 44-47; where the logical address is translated into the physical block address which identifies the plane where the block is located); and 
transfer the at least a portion of the page of write data to the page buffer (Lee, paragraph 50; where the full page of data is loaded into a pipeline register for one or the four planes and then shifted to that plane’s page register).
With respect to claim 5, Lee teaches of wherein: the memory controller is configured to assign the physical addresses to which the at least a portion of the page of write data is to be written that independently specifies a word line in each of the first and second subsets of planes and independently specifies sub-blocks within each of the planes (paragraph 30-37, 44-47 where the logical address is translated into the physical block address which identifies the physical pages where the data is to be stored).
With respect to claim 6, Lee teaches of wherein the memory cells are positioned on a memory die, the non-volatile storage apparatus further comprising: a control die, separate from and bonded to the memory die (fig. 4-5; paragraph 40-43; where the controller coupled to the flash memory chips via the flash module bus).
With respect to claim 14, Lee teaches of wherein assigning the physical addresses to which the at least a portion of the page of write data is to be written includes: independently specifying a word line in each of the first and second subsets of planes; and independently specifying sub-blocks within each of the planes (paragraph 30-37, 44-47, 50-53; where the logical address is mapped to the physical block address which identifies the plane and page for each respective address).
With respect to claim 17, Lee teaches of wherein at least a portion of the one or more control circuits is formed on a control die, the apparatus further comprising: a memory die including the array of memory cells, the memory die is separate from and bonded to the control die (fig. 4-5; paragraph 40-43; where the controller coupled to the flash memory chips via the flash module bus).
With respect to claim 18, the combination of Lee, Guda, and Song teaches of one or more buffer memories, including a page buffer configured to store host data to be concurrently programmed into the memory cells of the plurality of planes (Lee, paragraph 50-53; Song, paragraph 144, 146; where the data is buffered until a full page is reached and is later programmed in parallel to the planes),
wherein the one or more control circuits are connected to the one or more buffer memories, the one or more control circuits further configured to: maintain the first write queue in the one or more buffer memories; maintain the second write queue in the one or more buffer memories (Song, fig. 12; paragraph 133-134, 144, 146; where the write buffer stores data 6, data 8, data 3, and data 10.  The section of the write buffer storing data 6 corresponds to the first write queue and the section of the write buffer storing data 8 corresponds to the second write queue); and 
store the at least a portion of the page of write data in the page buffer (Lee, paragraph 50, Song paragraph 144, 146; where the data is buffered until a full page is reached and is later programmed in parallel to the planes).
With respect to claim 19, Song teaches of the apparatus including: a memory controller comprising the one or more of the buffer memories for the first write queue and the second write queue (paragraph 133; where the write buffer 1200 is included in the memory of the controller).
The reasons for obviousness are the same as indicated above with respect to claim 16.
With respect to claim 20, the combination of Lee, Guda, and Song teaches of wherein the page buffer is positioned on the control die (Lee, fig. 3; paragraph 43; where the flash controller includes the sector data buffer).
		
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claims 1, 11, and 16, that Lee does not teach of, “in response to a zone of host data corresponding to the first range of logical addresses, assign the host data corresponding to a first range of logical addresses to the first subset of planes, but not to the second subset of planes; in response to a zone of host data corresponding to the second range of logical addresses, assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes,” because allegedly Lee’s assignment is an assignment of physical blocks numbers not logical block numbers.  The examiner disagrees for the following reasons.
The claims state, “in response to a zone of host data corresponding to the first range of logical addresses, assign the host data corresponding to a first range of logical addresses to the first subset of planes, but not to the second subset of planes.”  The claims do not specify how that assignment is carried out.  In Lees disclosure, it is the examiner’s interpretation that the address translation discloses by Lee in paragraph 6, 30-35, and 44-47 is evidence of that assignment process.  The logical sector address for data from the host is looked up in the RAM mapping table.  Then matching entry for the logical sector address identifies the physical block address in the flash memory module that the corresponding data has been assigned to.  That physical block address includes interleave bits that identify the one of the four planes that the data is assigned to, see paragraphs 45-47.  Thus, Lee reads on the limitation at issue.
Applicant also argues with respect to independent claims 1, 11, and 16, that Lee does not teach of concurrently programming to multiple planes on different word lines for the different ranges of logical addresses as Lee does not allegedly disclose word lines.  The examiner disagrees for the following reasons.
While Lee doesn’t explicitly mention word lines and programming the host data into memory cells along a word lines, Lee does inherently disclose this.  Paragraphs 50-53 of Lee discuss in detail programming in parallel the pages of block 0 from plane 0, block 1 from plane 1, block 4096 from plane 2, and block 4097 from plane 3.  These pages are equivalent to the claimed sub-blocks.  A page within a block of a plane of flash memory is made up of the memory cells that are connected by a particular word line, see the Flash Array Structure section of “Understanding Flash Memory,” by Col, Damien.  Thus, if a flash memory block contains pages, those pages must be made up of memory cells connected by word lines.  Furthermore, as the fundamental operation of accessing flash memory involves applying a voltage to the word line of the page being programmed for the programming to be carried out, also explained in the Flash Array Structure section of “Understanding Flash Memory,” by Col, Damien, when Lee discusses writing the 64 pages of blocks 0, 1, 4096, and 4097 in respective planes 0, 1, 2, and 3 in parallel, it inherently discloses that this is done using the respective word line for each of the 64 pages in each of blocks 0, 1, 4096, and 4097.  Thus, Lee reads on the limitation at issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138